Citation Nr: 1007658	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for the cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Veteran's son and two daughters

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the Veteran's 
death and from a January 2003 rating decision that denied 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  

The appellant is the Veteran's ex-spouse and was the guardian 
of the Veteran's three children who were under the age of 18 
at the time of the Veteran's death.  The appellant seeks 
benefits on behalf of the son and daughters who are now 
adults.  

The appellant and family testified before the Board sitting 
at the RO in November 2009.   A transcript of the hearing is 
associated with the claims file. 

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.





FINDING OF FACT

The Veteran had no service-connected disabilities at the time 
of his death.  


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.1, 3.22 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In January 2002, the RO provided notice that met these 
requirements.  The notice informed the appellant that the 
Veteran had no service-connected disabilities during his 
lifetime.  The notice informed the appellant of the types of 
evidence that could be considered and the appellant's and 
VA's respective responsibilities to obtain that evidence.  
The notice explained what the evidence must show to 
substantiate service connection for a disorder not previously 
service-connected and that the disorder must be shown to be a 
primary or contributing cause of death.  The notice did not 
explicitly discuss the criteria for DIC under 38 U.S.C.A. 
§ 1318.  However, as the Veteran had no service-connected 
disabilities at the time of death, the criteria under this 
provision are not met as a matter of law.  

DIC for a surviving children is also authorized in cases 
where a veteran's death was not service-connected, provided 
that the veteran was in receipt of or entitled to receive 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active 
duty, for 10 or more years immediately preceding his death, 
or for a continuous period of not less than 1 year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999. 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

As the Veteran did not have a service-connected disability 
during his lifetime, the criteria for entitlement to DIC 
under 38 U.S.C.A. § 1318 is not met as a matter of law.  

ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.   

 
REMAND

Service personnel records showed that the Veteran's military 
occupation was recovery vehicle operator and mechanic.  There 
is no record of combat awards or badges.  In June 1971, the 
Veteran was assigned to an armored cavalry regiment in the 
Republic of Vietnam.  In August 1971, the Veteran transferred 
to a support company where the record showed his duties as 
"life guard."  Although medical records refer to a period 
of confinement in the stockade, there are no records of 
disciplinary action in the claims file.  

Service treatment records are silent for any medical care for 
gunshot, shrapnel, or traumatic wounds in combat or vehicle 
accidents.  The records are silent for any period of 
hospitalization for injuries or substance addiction. In a 
November 1971 discharge physical examination questionnaire, 
the Veteran noted a history of back trouble, depression, and 
drug use but no traumatic injuries.  However, the examining 
physician referred to a psychiatric examination report that 
is not of record.  Nevertheless, the physician noted no 
psychiatric abnormalities including any residuals of a 
traumatic injury.  The examination was performed at a medical 
detachment annex at Long Binh, Vietnam. The Veteran returned 
to the United States in November 1971 and received an early 
administrative discharge under honorable conditions for 
unsuitability due to a character or behavior disorder.  

In January 1987, a psychiatrist from a veteran's service 
organization readjustment counseling service noted that he 
had been treating the Veteran since 1982.  The psychiatrist 
noted that the Veteran had served in Vietnam with an armored 
cavalry unit at a primitive base.  He noted the Veteran's 
reports of experiencing frequent combat action outside the 
perimeter on recovery and supply missions including exposure 
to ambush and land mines as well as perimeter guard duty with 
frequent firefights against enemy penetrators.  He noted the 
Veteran's reports of one attack in June 1971 in which the 
Veteran was one of two survivors in a land mine explosion 
that crippled his tank.  The Veteran reported that he was 
unconscious, seriously wounded, and hospitalized for three 
weeks.  On another occasion, the Veteran's friend, known only 
by a first name, was killed in an explosion.

In a January 1988 letter to the Social Security 
Administration (SSA), a private psychologist examined the 
Veteran, noting that the background information for the 
examination was obtained from the Veteran and a disability 
specialist.  The psychologist referred to the January 1987 
psychiatrist's report discussed above for a detailed 
description of the Veteran's combat service and concluded 
that the duties were filled with constant danger and stress.  
He noted the attack on the Veteran's tank.  The Veteran also 
reported that after escaping the explosions inside the tank, 
he was ambushed and received gunshot wounds that required 
hospitalization for two and one half months before he was 
later put back in action where he was under fire every day.  
During the ambush, the Veteran's unnamed friend was "blown 
apart" while sitting next to him.  The psychologist also 
noted the Veteran's reports of developing a heroin habit and 
that he spent the last three and one-half months in jail 
because of his addiction.  The Veteran reported that during 
that confinement he had assaulted a guard and was charged 
with attempted murder.  

The Board notes that the Veteran's reports to his clinicians 
regarding traumatic events in service are not entirely 
consistent with the service personnel and treatment records.  
However, the Veteran was diagnosed with PTSD related to 
contended traumatic events during assignment to the 2nd 
Squadron, 11th Armored Cavalry Regiment from June 1971 to 
August 1971.  There is also evidence of confinement in a 
stockade from approximately September 1971 until discharge 
from service in November 1971 and evidence of a psychiatric 
examination prior to discharge.   Resolving all doubt in 
favor of the Veteran, a request for additional service 
personnel and treatment records is necessary to attempt 
confirmation of the occurrence of the contended traumatic 
events, and to investigate the symptoms and diagnoses (if 
any) documented in psychiatric examination reports or 
possible reports of medical care near the end of the 
Veteran's period of service.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC), 
and request from this body, and from any 
other appropriate service agency, the 
following records: 

(a) Unit operational and morning 
reports from the 2nd Squadron, 11th 
Armored Cavalry Regiment from June 
1971 to August 1971 relevant to an 
attack on a vehicle recovery mission 
with destruction of a tank and 
personnel casualties; 

(b) The record of a psychiatric 
evaluation in November 1971 
performed concurrently with a 
discharge physical examination in 
November 1971; and, 

(c) Personnel records of 
disciplinary action associated with 
confinement in a stockade from 
September 1971 to November 1971.  

2.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


